Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0003754
                                                         20-JUN-2017
                                                         10:07 AM



                           SCWC-13-0003754

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         TIMMY HYUN KYU AKAU,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-13-0003754; CIVIL NO. 1SD13-1-9)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Petitioner-Appellant Timmy Hyun Kyu Akau’s

application for writ of certiorari filed on May 9, 2017, is
hereby accepted and will be scheduled for oral argument.       The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:    Honolulu, Hawai#i, June 20, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson